By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Was the Court right in dissolving the injunction in this case ?
The answer to this question depends entirely upon the •construction to be put upon the agreement between Mr. "Trammell, as Counsel for Malcolm D. Jones, and James Edanondson, the complainant in the bill and the defendant in the Court below; for every allegation as to any. stipulation not contained in the writing, is positively denied by the answer of both defendants; and especially by Trammel, who, as the Attorney of Jones, is charged to have made the agreement.
Does the instrument itself, then, make the production of a complete chain of title a condition precedent to the payment of the judgment ? It speaks for itself. 'It is not even insisted that it does. It only says, that if this complete chain of title is not forthcoming, that Edmondson shall not be barred ■ of any right, legal or equitable, which he may have to coerce 'Mr. Jones to produce this chain. That right he is now seeking to enforce.
But we see no error in dissolving the injunction in the meantime, especially as it is not pretended that Jones is not abundantly able to respond to any decree which may be rendered against him upon the final hearing of the bill. If the fact set forth in the answer, as to the knowledge of Edmondson of the defect in the title before he purchased, and his taking a warranty deed to protect him against it, be sustained by the proof, it will be difficult for the complainant to get relief, making no offer to rescind the contract, and there being no eviction, actual or threatened. Is he entitled to •an y?